NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2075-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

QAHIR HAMLET,

     Defendant-Appellant.
__________________________

                   Submitted August 2, 2021 – Decided August 12, 2021

                   Before Judges Sabatino and Mawla.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Indictment No. 18-01-
                   0023.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Marcia Blum, Assistant Deputy Public
                   Defender, of counsel and on the briefs).

                   Yolanda Ciccone, Middlesex County Prosecutor,
                   attorney for respondent (Nancy A. Hulett, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Qahir Hamlet appeals from an October 31, 2017 order denying

his motion for a Wade/Henderson1 hearing relating to an on scene showup

identification conducted by police incident to his arrest. We remand for further

proceedings consistent with this opinion.

      Early one morning in March 2017, several people attempted to hold up the

victim, J.B.-G. According to J.B.-G., one of those individuals wore a blue

hoodie and had a knife which he used to demand money. J.B.-G. fled to his

apartment and contacted Carteret police who appeared on scene shortly

thereafter. J.B.-G. told an officer he recognized the man in the blue hoodie as

"Qua" and showed the officer a picture of defendant on Instagram.

      Officers located defendant and another individual J.B.-G. did not know by

name, but had also identified as one of the perpetrators by the color of his

clothing, and conducted a showup with J.B.-G. sitting in the back seat of a tinted

police vehicle. J.B.-G. identified defendant and the other person as participants

in the hold up.

      Defendant filed a motion for a Wade/Henderson hearing. In his brief,

defendant argued as follows:



1
  United States v. Wade, 388 U.S. 218 (1967); State v. Henderson, 208 N.J. 208
(2011).
                                                                            A-2075-18
                                        2
                    Here, the police did conduct a form of show[]up
              upon arriving on the scene. It is not known how far
              away this so-called identification was made nor are any
              other details known.

                    ....

                     . . . [W]e do not know whether it was the alleged
              victim who pointed out the suspects or merely the
              police who were told something by others, noting that
              a description of [defendant] did not appear to be given.
              We do not know how far away he[2] was from where
              [defendant] was walking; how much time had passed;
              their[3] degree of attention; the degree of stress on the
              witness; or, any of the other Henderson factors.

        The State opposed defendant's motion and argued defendant was not

entitled to a hearing because "there was no evidence of suggestiveness

presented" since J.B.-G. knew defendant, "identified [him] as Qua, but also

showed the officer a picture he found of defendant on Instagram prior to the

showup being conducted." Alternatively, the State argued even if Henderson

applied, defendant "made no showing of suggestiveness in the system variables.

Instead, defendant's sole argument is that there are unknown facts related to the

estimator variable.[] Defense counsel does not even state that any of these




2
    It is unclear whether defendant was referring to J.B.-G. or an officer.
3
    See footnote two.
                                                                              A-2075-18
                                          3
unknown facts created suggestiveness, or, if so, what suggestiveness they

created."

      The motion judge adjudicated the motion without oral argument at the

State's request because the prosecutor had a scheduling conflict.         Defense

counsel did not oppose the request. The motion judge issued a written opinion

in which he concluded the showup satisfied Henderson and was not invalid

because it took place

            well within the two hour allotted time-frame [noted in
            Henderson and J.B.-G.] . . . provided the identification
            to the responding officer voluntarily, prior to the officer
            even asking for identification.

                  Further, it is the [d]efendant's burden to prove
            suggestiveness with sufficient facts rather than
            blanketed accusations. The unknown facts asserted by
            the [d]efendant are known. The [d]efendant was
            walking right behind [J.B.-G.], so the original
            identification was based upon a close interaction with
            the [d]efendant. Furthermore, the victim knew the
            [d]efendant and provided a picture of the [d]efendant
            before the identification even took place. There was
            only an hour between the alleged crime and the
            show[]up. This [c]ourt finds the victim properly
            identified the [d]efendant and there is no evidence to
            indicate suggestiveness.

The judge denied the motion and the request for a hearing.

      Defendant raises the following argument on this appeal:



                                                                            A-2075-18
                                        4
            POINT I – THE COURT ERRED IN DENYING A
            PRETRIAL IDENTIFICATION HEARING DESPITE
            THE VIOLATION OF SYSTEM VARIABLES
            ENUMERATED IN STATE V. HENDERSON AND
            EVIDENCE OF SUGGESTIVENESS THAT COULD
            HAVE LED TO A MISTAKEN IDENTIFICATION.

      We have stated:

                  Our standard of review on a motion to bar an out-
            of-court-identification . . . is no different from our
            review of a trial court's findings in any non-jury case.
            See State v. Johnson, 42 N.J. 146, 161 (1964). "The
            aim of the review at the outset is . . . to determine
            whether the findings made could reasonably have been
            reached on sufficient credible evidence present in the
            record." Id. at 162.

                  . . . Appellate review of the trial court's
            application of the law to the facts, however, is plenary.
            State v. Coles, 218 N.J. 322, 342 (2014) . . . .

            [State v. Wright, 444 N.J. Super. 347, 356-57 (App.
            Div. 2016) (second alteration in original).]

      "Showups are essentially single-person lineups:       a single suspect is

presented to a witness to make an identification. Showups often occur at the

scene of a crime soon after its commission." Henderson, 208 N.J. at 259. As

that language suggests, showups have traditionally involved the witness seeing

a single suspect live and in person. See id. at 261 (ruling officers "should

instruct witnesses that the person they are about to view may or may not be the

culprit"); State v. Herrera, 187 N.J. 493, 504 (2006) ("showups by definition are

                                                                           A-2075-18
                                       5
suggestive because the victim can only choose from one person, and, generally,

that person is in police custody.").

      In Henderson our Supreme Court adopted a framework to determine

whether the process utilized by police to obtain eyewitness identification of a

perpetrator was reliable or improperly suggestive, thereby requiring a hearing to

determine the identification's admissibility. 208 N.J. at 288-96. The Court held

that in assessing the identification procedure trial courts should consider

"system variables," namely, factors relating to the identification that are within

the State's control and include such things as lineup or showup construction,

blind administration, pre-identification instructions, avoiding feedback, and

recording confidence.     The Court also held trial courts should consider

"estimator variables," which are factors over which the State has no control as

they relate to the witness, the perpetrator, or the event itself and include such

things as distance, lighting, duration, weapon focus, racial bias, and stress. Id.

at 248-67.

                   To obtain a pretrial hearing, a defendant must
             present some evidence of suggestiveness tied to a
             system variable which could lead to a mistaken
             identification. [Henderson], 208 N.J. at 288-89. Under
             that standard, proof that an administrator offered
             positive feedback to a witness after an identification
             would justify a hearing. Because even a seemingly
             innocuous comment can falsely inflate a witness'

                                                                            A-2075-18
                                        6
            confidence and contribute to a mistaken identification
            — for example, simply telling a witness that he or she
            did a "good job," id. at 291 — a hearing would be
            warranted under those circumstances.

            [State v. Anthony, 237 N.J. 213, 233 (2019).]

      An identification is not suggestive where it is confirmatory. State v.

Pressley, 232 N.J. 587, 592 (2017). "A confirmatory identification occurs when

a witness identifies someone he or she knows from before but cannot identify

by name. For example, the person may be . . . someone known only by a street

name." Id. at 592-93 (citations omitted).

      In Anthony, the Court modified Henderson and held a defendant need not

offer proof of suggestiveness tied to a system variable in order to be g ranted a

hearing where police fail to record or make a verbatim record of the

identification procedure. 237 N.J. at 233-34. The gravamen of Anthony was to

stress the centrality of the recorded identification procedure to a trial court's

consideration of the Henderson factors.

      Defendant's arguments on this appeal are predicated on video footage of

the showup. The State asserts this evidence was not presented to the motion

judge in the first instance and we should not consider it as well. Defendant

disputes this assertion and argues "the procedure conducted and recorded by the

police that resulted in [his] identification was raised in the Wade motion . . . ."

                                                                             A-2075-18
                                         7
      It is apparent to us the motion judge did not have the benefit of the video

evidence because his opinion makes no reference to it. This important evidence

apparently would have enabled the judge to more fully and reliably assess the

Henderson systems variables, including the circumstances, which defendant

asserts were improperly suggestive, namely, that at some point an officer said

"good job" to J.B.-G. after he identified defendant as the perpetrator. Although

counsel should have furnished the video to the judge, we are loathe to evaluate

the court's ruling based on a less-than-optimal record.

      For these reasons, in the interests of justice, we remand the matter for the

judge to consider the video evidence and make further findings. We hasten to

add that our decision should not be construed as expressing an opinion regarding

the necessity for an evidentiary hearing on remand.

      Remanded. We do not retain jurisdiction.




                                                                            A-2075-18
                                        8